Citation Nr: 1501419	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether the claim should be granted.

2.  Entitlement to service connection for pterygium.

3.  Entitlement to service connection for an eye disability, to include refractive error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and E.D. (interpreter)


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran performed active duty for training (ACDUTRA) from August 1978 to February 1979.

This appeal is before the Board of Veterans' Appeals (Board) from April 1979 and June 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  In November 2012, the Veteran, through an interpreter, testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.

The issues of whether new and material evidence had been received to reopen the claims of service connection for bilateral hearing loss, pterygium, and refractive eye error were remanded by the Board in May 2014.  As explained below, in light of new evidence obtained on remand and in accordance with 38 C.F.R. § 3.156(b), the Board is reconsidering the issues of service connection for pterygium and an eye disability, to include refractive error, denied in an April 1979 rating decision.

The issue of service connection for an eye disability, to include refractive error, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing loss, characterized as "hearing problem," was previously denied in an April 1979 RO decision, the Veteran did not appeal, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  Additional evidence received since the final April 1979 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  No current hearing loss is related to in-service noise exposure or to service in any other way.

4.  The Veteran's current left eye temporal pterygium began during his period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The April 1979 rating decision denying service connection for hearing loss became final.  38 U.S.C. § 4005 (1958 & Supp. V 1964); 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2014).

2.  Additional evidence presented since the April 1979 rating decision is new and material.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(22), (24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

4.  The criteria for service connection for a left eye temporal pterygium have been met.  38 U.S.C.A. §§ 101(22), (24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.

The Veteran was provided a VA examination of his claimed bilateral hearing loss in March 2010.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim, as explained below.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  While, as discussed below, during the March 2010 VA audiological examination, speech discrimination scores could not be assessed due to the Veteran's limited English speaking abilities, the examination was nonetheless adequate.  The examiner determined that the Veteran had sensorineural hearing loss, but determined that such hearing loss was not related to service, and supported this determination with an adequate explanation.  In this regard, speech discrimination testing was also unsuccessfully attempted in February 2010.  Furthermore, as discussed below, there is no medical or other competent evidence suggesting a nexus between any current hearing loss and service.  Therefore, the Board finds the medical evidence of record sufficient to decide the claim, and that remand for further examination in this case is not warranted. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Moreover, in obtaining all outstanding pertinent VA treatment records, including those from VA medical facilities in Puerto Rico from February 1979 to February 1980 and the VA Medical Center in Philadelphia from 2008 to October 2013, as well as the Veteran's SSA records, the AOJ substantially complied with the Board's May 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In a June 2012 rating decision and January 2011 statement of the case, an RO substantively denied service connection for bilateral hearing loss on the merits.  However, whether or not the RO reopens a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

An RO denied service connection for bilateral hearing loss, characterized as "hearing problem," in an April 1979 rating decision, which was issued to the Veteran in May 1979.  In December 1979, VA received correspondence from J.P.P., who asserted that the Veteran disagreed with the April 1979 rating decision.  In May 1980, the RO sent the Veteran a letter explaining that the RO was returning the letter of disagreement from J.P.P. to the Veteran for his signature, as J.P.P. had not been legally appointed by the Veteran as his representative.  The RO enclosed a VA Form 2-22a, Power of Attorney, Designation of Attorney or Agent, for the Veteran to complete to appoint J.P.P. or another representative.  It also informed the Veteran that his appeal could not proceed, and his representative would not be legally recognized by VA as such, until he took such actions.  The Veteran did not respond to the RO's letter, and submitted no notice of disagreement or documentation appointing a representative.  Thus, the April 1979 decision was not appealed.  See 38 U.S.C. § 4005 (1958 & Supp. V 1964), currently 38 U.S.C. § 7105(b), (c).  

No new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the April 1979 decision to the Veteran.  Also, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the prior final denial was the RO's finding that hearing loss was not incurred in or aggravated by service; the RO noted that, while the Veteran was treated for earaches associated with the flu and common cold in service, these were not indicative of a hearing problem.  Evidence obtained since the April 1979 rating decision includes the Veteran's testimony during his November 2012 Board hearing that he was exposed to loud noise during his period of ACDUTRA at the firing range, primarily through exposure to bazooka fire.  It also includes a March 2010 VA examination report reflecting a finding of mild bilateral sensorineural hearing loss.  Without addressing the merits of this evidence, the Board finds that the Veteran's November 2012 testimony and the March 2010 VA examination report address the issue of whether the Veteran has current hearing loss related to service.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss.  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be also granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  However, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309 for certain chronic diseases, such as organic diseases of the nervous system, are inapplicable to periods of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Thus, such provisions are not applicable in this case.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

A.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

As reflected in his November 2012 Board hearing testimony, the Veteran asserts that he has current hearing loss that is the result of exposure to loud noise at the firing range, primarily bazooka fire, during his period of ACDUTRA.

In this case, the record contains no adequate audiological evidence of a current hearing loss disability for VA purposes.  Also, service treatment records reflect that the Veteran complained of earaches following treatment for the flu and a cold in January and February 1979, but reflect no complaints or findings of hearing loss.

However, even assuming both the existence of a current hearing loss disability for VA purposes, and the credibility of the Veteran's testimony that he was exposed to loud noise including bazooka fire during his period of ACDUTRA, the weight of the evidence is against the Veteran's service connection claim.

On VA examination in March 2010, the Veteran reported that he first noticed hearing loss in service and felt that it had gotten worse.  He reported that his primary duties in service were installing wiring, but reported noise exposure when on the training range, although wearing hearing protection at that time.  The Veteran also reported working in construction for approximately 30 years as a civilian and not wearing hearing protection during those years.  On audiometry evaluation, at the frequencies of 500, 1,000, 2,000, 3000, and 4,000 Hertz, the Veteran's auditory thresholds in each ear, in decibels, were measured to be 25, 25, 25, 25, and 35, respectively.  It was noted that speech discrimination scores could not be assessed due to the Veteran's limited English speaking abilities.  The examiner assessed mild bilateral sensorineural hearing loss and opined that, based on the Veteran's history of occupational noise exposure without the benefits of hearing protection and his lack of noise while serving in the military, his hearing loss was not caused by or a result of service.

The Board finds the March 2010 VA examiner's opinion persuasive.  The examiner was an audiologist with appropriate expertise who reviewed the claims file and, while not being able to assess speech discrimination scores, nonetheless assessed sensorineural hearing loss.  The examiner furthermore took into account the Veteran's reported noise exposure from his time at the firing range during his ACDUTRA-the only in-service noise exposure the Veteran has asserted-as well as the Veteran's contentions of having hearing loss since his period of service that had worsened.  Moreover, there is no medical opinion or other such competent and probative evidence contradicting the March 2010 VA examiner's opinion or otherwise suggesting that any current hearing loss is related to in-service noise exposure or to service in any other way, and neither the Veteran nor his representative has identified any.

The Board notes the Veteran's assertions that he first noticed hearing loss in service that has gotten worse.  To the extent that the Veteran asserts that his hearing loss began in service and continued to the present, the Board finds such assertions not credible.  While service and post-service treatment records reflect that the Veteran sought treatment numerous times in service for eye problems and complaints related to the flu, and sought treatment post-service in September and October 1979 for eye problems, they reflect no complaints of hearing loss.  Since 1979, there has been no medical treatment relating to hearing loss until February 2010, over 30 years later.  Given the Veteran's complaints of a "hearing problem" significant enough to apply for disability benefits in February 1979, the fact that he sought no treatment for more than 30 years after such claim, despite, as reflected in his SSA records, seeking and receiving treatment for other medical problems during that period, weighs against a finding that any perceived "hearing problem" including hearing loss in February 1979 continued, and worsened, during that 30-year period.  In this regard, on the Veteran's February 1979 application for service connection for "hearing problem" of the ears, he described such claimed disability by stating that "[d]ue to the eye problems I am experiencing pain in both ears and migraine headaches," and February 1979 service treatment records reflect that the Veteran complained of "Ear aches" following treatment in January and February 1979 for flu and cold symptoms.  The Veteran did not, at this time or at any time prior to 2010, associate any hearing problems, including hearing loss, with in-service noise exposure including that from the firing range.

Furthermore, again, the Veteran's assertion of hearing loss beginning in service was taken into account by the March 2010 VA examiner, who nonetheless determined that any current hearing loss was not related to service based on review of the record and the Veteran's own reported history.

Thus, the weight of the evidence is against a finding that any current hearing loss is related to in-service noise exposure or to service in any other way.  Accordingly, service connection for bilateral hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

B.  Pterygium

In a February 1979 application for benefits, the Veteran claimed service connection for eye problems, including loss of vision.  In an April 1979 rating decision, an RO denied service connection for both refractive error of the eyes and pterygium, even while acknowledging that a moderately active pterygium was found during the Veteran's period of ACDUTRA.  The Veteran did not appeal the decision.  However, September and October 1979 VA treatment records, dated within the one-year appeal period of the April 1979 rating decision, reflect treatment for complaints of eye problems, and include a finding of a temporal pterygium.  Subsequently, VA did not consider such treatment records and readjudicate the claim for service connection for a pterygium in any decision that became final.  

The Board finds the September and October 1979 VA records, which relate to the question of whether the Veteran has a pterygium related to his period of ACDUTRA, to be new and material evidence to his service connection claim.  Thus, the RO's April 1979 denial of service connection for a pterygium is not final, and the Board will consider the September and October 1979 records as having been filed in connection with the Veteran's pending February 1979 claim for benefits.  See 38 C.F.R. § 3.156(b).

Service treatment records reflect that no pterygium of the eye was noted on May 1978 enlistment examination.  Moderately active pterygium of the left eye was initially diagnosed during the Veteran's period of ACDUTRA in October 1978, when he was treated for complaints of eye pain and redness.  January 1979 service treatment records reflect further treatment for eye pain and redness, and VA treatment records dated in September 1979 also reflect a diagnosis of temporal pterygium.  VA optometry treatment records dated in August 2012 further reflect a finding of left eye temporal pterygium.  

The record thus reflects a current left eye temporal pterygium, and that such pterygium was first diagnosed during the Veteran's period of ACDUTRA.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that his current left eye temporal pterygium began during his period of ACDUTRA.  Accordingly, service connection for current left eye temporal pterygium must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.



ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened and, to that extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for a left eye temporal pterygium is granted.


REMAND

As discussed above, in a February 1979 application for benefits, the Veteran claimed service connection for eye problems, including loss of vision, and in April 1979 an RO denied service connection for any such eye disability, including refractive error of the eyes.  Again, September and October 1979 VA treatment records reflect treatment for complaints of eye problems, but the Veteran's claim for an eye disability was not readjudicated, even though such records are new and material evidence to his denied claim.  Thus, the Board must consider such records in connection with the Veteran's pending February 1979 claim for benefits.  See 38 C.F.R. § 3.156(b).

In February 2010, a VA examiner reviewed the record and opined that the Veteran had reduced vision from senile macular changes and uncorrected refractive error, which were unlikely to have been caused by his service.  However, the only service or post-service record acknowledged by the examiner was the Veteran's May 1978 enlistment examination.  The examiner did not acknowledge or discuss the Veteran's October 1978 and January 1979 in-service, or September and October 1979 post-service, treatment records for eye problems, the latter of which were obtained pursuant to the Board's May 2014 remand.  The examiner also did not acknowledge or discuss any eye conditions besides senile macular changes, refractive error, and presbyopia.  He did not discuss right eye temporal pinguecula or arcus of both eyes, which were noted on an August 2012 VA optometry note; in this regard, chronic conjunctivitis was assessed on September 1979 VA treatment, and arcus juvenilis was noted in October 1979.

While refractive errors of the eyes and congenital or developmental defects are generally not considered disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits, service connection can be warranted where such a defect is subject to a superimposed disease or injury during military service that results in increased disability.  See 38 C.F.R. §§ 3.303, 4.9; VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  

Therefore, the matter of service connection for an eye disability, to include refractive error, must be remanded for a new VA examination and opinion that addresses the pertinent in-service and post-service medical evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any eye disorder.  After reviewing the claims file, to specifically include his records of in-service eye treatment in October 1978 and January 1979, and post-service eye treatment in September and October 1979 and from February 2010 to August 2012, the examiner should determine:

a) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any eye disorder since the Veteran's period of ACDUTRA service from August 1978 to February 1979 is related to such service; and 

b) For any congenital or developmental defects of the eyes, including refractive error, whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such defect was subject to a superimposed disease or injury during the Veteran's ACDUTRA service, including his service-connected pterygium, that resulted in increased disability, including any increased loss of vision.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

2.  After completing the above, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


